  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 1 of 15 PageID #:1848




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
  MARK TREADWELL,                                  )
                                                   )
                Plaintiff,                         )
                                                   )     No. 19 C 3179
           v.                                      )
                                                   )     Judge Virginia M. Kendall
  CHICAGO POLICE OFFICERS DAVID
                                                   )
  SALGADO (#16347), XAVIER
  ELIZONDO (#1340), and the CITY OF                )
  CHICAGO, Illinois,                               )
                                                   )
                Defendants.                        )

                             MEMORANDUM OPINION AND ORDER
       Plaintiff Mark Treadwell brings this case against Chicago Police Officers David Salgado,

Xavier Elizondo, and the City of Chicago alleging that Defendants Salgado and Elizondo

fabricated inculpatory evidence to obtain a search warrant and to press charges against Plaintiff.

Treadwell claims that because of the Defendants’ misconduct, he was wrongfully incarcerated for

four months in Cook County Jail and detained on 24-hour home monitoring for nearly three

months. Defendants were subsequently indicted in federal court for similar misconduct and the

charges against Treadwell were dropped. In his Amended Complaint, Treadwell now brings

claims under 42 U.S.C. § 1983 for illegal search, illegal seizure, deprivation of liberty without

probable cause, violations of Due Process, failure to intervene, federal conspiracy, supervisory

liability, and state law claims for malicious prosecution, intentional infliction of emotional distress

(“IIED”), conspiracy, respondeat superior, and indemnification. Both the Individual Defendants

and the City have moved to partially dismiss. The Individual Defendants argue that the Plaintiff’s

§ 1983 claim for Due Process Violations is improperly pled under the Fourteenth Amendment and


                                                  1
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 2 of 15 PageID #:1849




that Plaintiff’s IIED claim is untimely. The City moves to dismiss on the basis that Plaintiff’s

Monell claims are untimely and do not relate back to his original Complaint and because he has

failed to properly plead an injury under Monell. For the following reasons, both the Individual

Defendants’ Motion to Dismiss [Dkt. 112] and the City’s Motion to Dismiss [Dkt. 120] are denied.

                                            BACKGROUND

       On a motion to dismiss under Rule 12(b)(6), the Court accepts the complaint’s well-

pleaded factual allegations, with all reasonable inferences drawn in the non-moving party’s favor,

but not its legal conclusions. See Smoke Shop, LLC v. United States, 761 F.3d 779, 785 (7th Cir.

2014). The following factual allegations are taken from Treadwell’s Amended Complaint (Dkt.

99) and are assumed true for purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher, 844

F.3d 670, 675 (7th Cir. 2016).

       On October 21, 2017, Defendant Officers David Salgado and Sergeant Xavier Elizondo

executed a search warrant at 1645 S. Harding Avenue in Chicago. (Dkt. 99 ¶ 10). The warrant

authorized search of that residence and of Plaintiff Mark Treadwell. (Id.). Salgado obtained that

search warrant from a Cook County Circuit Court judge earlier that day based on a sworn

complaint he provided to the court that contained fabricated information for the purpose of

establishing probable cause to obtain the warrant. (Id. ¶ 11). Defendant Salgado submitted the

search warrant complaint containing false information to the Cook County State’s Attorney and

obtained approval. (Id. ¶ 12). Salgado’s sworn affidavit falsely stated that earlier on October 21,

2017 informant “J. Doe” knocked on the front door of the Harding residence, was let inside by

Treadwell, and then purchased cannabis from Treadwell inside the residence, which was a

complete fabrication. (Id. ¶¶ 13–14). As a result of these fabrications, the Cook County judge

signed the search warrant to search Treadwell and the Harding residence. (Id. ¶ 15). The residence


                                                2
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 3 of 15 PageID #:1850




at 1645 S. Harding Avenue was owned by Plaintiff Treadwell’s father, although there were

numerous individuals who possessed keys to the property allowing them access to the residence.

(Id. ¶¶ 16–17).

        On the evening of October 21, 2017, Plaintiff was at the Harding residence when

Defendants Officers approached the house and detained him. (Id. ¶ 18). Using the fabricated

search warrant, Defendant Officers and others then gained entrance to the property and searched

the residence. (Id. ¶ 19). Sergeant Elizondo knew that the warrant was falsely obtained, but

nonetheless supervised and participated in the resulting search. (Id. ¶ 19). Defendant Salgado

allegedly discovered and seized firearms and narcotics from the residence during the unlawful

search that did not belong to Plaintiff. ((Id. ¶ 22).

        After searching the residence pursuant to the unlawful warrant, Defendants Salgado and

Elizondo arrested Plaintiff and he was transported to the Chicago Police Department’s 10th District

for further processing. (Id. ¶ 23). Together, Defendants Salgado and Elizondo agreed and

conspired to bring false allegations and charges against Plaintiff Treadwell. (Id. ¶ 24).         In

furtherance of this conspiracy, Defendant Salgado created official police reports which included

false and fabricated inculpatory statements attributed to Treadwell. (Id. ¶ 25). These fabricated

statements included the false assertion that Treadwell sold drugs “because I have to make money

to eat.” (Id. ¶ 26). Defendant Elizondo ratified and served as the approving supervisor for some

of these false reports. (Id. ¶ 27).

        As a result of Treadwell’s arrest, he was charged with numerous serious firearms and

controlled substance offenses and incarcerated. (Id. ¶ 28). The Defendants did not advise the

State’s Attorney that the evidence against Plaintiff was fabricated. (Id. ¶ 29). The State’s Attorney

subsequently obtained an indictment against Treadwell for serious felony offenses for possessing



                                                   3
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 4 of 15 PageID #:1851




firearms and controlled substances, including six Class X violations, based on the false and

fabricated evidence, although none of these items belonged to Treadwell.           (Id. ¶¶ 30-31).

Treadwell was forced to defend himself against these false charges and to hire counsel to defend

him. (Id. ¶ 32). Treadwell was unable to make bond and remained incarcerated at Cook County

Jail. (Id. ¶ 33)

         In January 2018, Defendants Elizondo and Salgado were relieved of their police powers

and removed from street duties by the Chicago Police Department because of allegations that they

engaged in similar crimes and other official misconduct while on duty. (Id. ¶ 35). Plaintiff was

incarcerated until February 20, 2018, when he was released on Cook County Sheriff’s electronic

home monitoring, where he was subject to 24-hour home incarceration and could not leave his

residence without prior authorization. (Id. ¶ 36). On May 10, 2018, Defendants Elizondo and

Salgado were arrested and charged via federal indictment in the Northern District of Illinois. (Id.

¶ 38). The superseding indictment charged conspiracy to commit theft, embezzlement, obstruction

of justice, false statements to law enforcement, and conspiracy to deprive residents of Chicago of

the right to be free from unreasonable search pursuant to a warrant knowingly obtained though

false and fabricated information. (Id.). The indictment specifically alleges that Defendants

Elizondo and Salgado submitted materially false search warrant applications and induced

informants to provide false information to Cook County judges to fraudulently obtain search

warrants so as to seize and steal items from the properties they raided pursuant to these bogus

warrants. (Id. ¶ 39). Elizondo and Salgado were subsequently convicted, and on May 14, 2018,

all state charges against Plaintiff were dismissed and the case was terminated in Treadwell’s favor.

(Id. ¶¶ 40–41).




                                                 4
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 5 of 15 PageID #:1852




        Plaintiff further alleges the City has routinely failed to investigate cases in which Chicago

Police Officers fabricated evidence and arrested an individual without probable cause, amounting

to approbation of this behavior and the code of silence that protects these officers. (Id. ¶¶ 43–69).

Treadwell argues that Defendants’ misconduct described above was undertaken pursuant to the

policies, practices, and customs of the City of Chicago.

                                           LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), the complaint “must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. The Court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Toulon v. Cont’l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017) (quoting Iqbal, 556 U.S. at

678). This means that the plaintiff must “give enough details about the subject-matter of the case

to present a story that holds together.” Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 736

(7th Cir. 2019) (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.2010)).

                                           DISCUSSION

        Defendants Salgado and Elizondo have jointly moved to dismiss Plaintiff’s unlawful

detention claim under the Fourteenth Amendment and his IIED claim. The City has moved to

dismiss Plaintiff’s Monell claim, arguing that the Monell claim is outside the statute of limitations

or, in the alternative, fails to state a claim. The Court will analyze each in turn.



                                                   5
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 6 of 15 PageID #:1853




       I.      Unlawful Detention under the Fourteenth Amendment

       The Individual Defendants’ first move to dismiss Plaintiff’s claim for unlawful detention

under the Fourteenth Amendment (Count IX) because pretrial detention claims are governed by

the Fourth Amendment, not the Fourteenth Amendment. Indeed, the Seventh Circuit has affirmed

that a § 1983 claim for unlawful pretrial detention rests exclusively on the Fourth Amendment.

Young v. City of Chic., 987 F.3d 641, 646 (7th Cir. 2021); Lewis v. City of Chic., 914 F.3d 472,

478 (7th Cir. 2019).

       However, Plaintiff points to the recent case of McDonough v. Smith, 139 S. Ct. 2149

(2019), which he claims casts doubt on the Seventh Circuit's determination that a wrongful pretrial

detention claim can be only be brought under the Fourth Amendment. Recently, two courts in this

District have confronted this exact scenario where the Plaintiff pled an unlawful pretrial detention

claim based on fabricated evidence under the Fourteenth Amendment, in addition to the Fourth

Amendment claim. See Mack v. City of Chicago, 19 C 4001, 2020 WL 7027649, at *3 (N.D. Ill.

Nov. 30, 2020) (Pallmeyer, J.) (declining dismissal of Fourteenth Amendment due process claim

that shared same factual underpinning as Fourth Amendment claim); Culp v. Flores, 454

F.Supp.3d 764, 770 (N.D. Ill. Apr. 15, 2020) (Feinerman, J.) (same). Judges Pallmeyer and

Feinerman both decided dismissal was unwarranted as discovery on the plaintiff’s Fourth

Amendment claim would be coextensive with discovery on any claim that his detention violated

due process under the Fourteenth Amendment. Their reasoning is sound. Defendants have not

moved to dismiss Plaintiff’s Manuel claim under the Fourth Amendment and discovery will

proceed on this claim; therefore, any Fourteenth Amendment discovery will be coextensive.

Defendants argue that the more recent Seventh Circuit case of Young should bind this Court and

that both Mack and Culp are non-binding. Defendants are right: it is a fundamental principle that



                                                 6
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 7 of 15 PageID #:1854




this Court is bound by Seventh Circuit precedent and not other district courts. However, while

Young reaffirmed Lewis, it did not discuss the question left open about the availability of relief for

unlawful pretrial detention in McDonough.          Both Judge Feinerman and Judge Pallmeyer

confronted Lewis and acknowledged that they are bound by the Seventh Circuit. However, given

the difficult nature of the question, the Court need not resolve whether a claim under the Fourteenth

Amendment is indeed viable. The Court declines to dismiss the Fourteenth Amendment claim on

the pleadings, as it will have an opportunity to address the claim when Defendants renew their

challenge at summary judgment.

       II.     Plaintiff’s IIED Claim

       The Individual Defendants move to dismiss Plaintiff’s IIED claims for being untimely. It

is undisputed that IIED claims are subject to a one-year limitations period. 745 ILCS 10/8–101(c).

Plaintiff first filed this claim on May 10, 2019. (See Dkt. 1). The parties disagree when Plaintiffs’

IIED claims accrued such that the statute of limitations began to run. Defendants argue that the

limitations period began to run when Plaintiff was arrested by Defendant Officers on October 1,

2017. Plaintiffs, on the other hand, argue that under Heck v. Humphrey, 512 U.S. 477 (1994), the

limitations period did not begin to run until their convictions were vacated in 2018. McDonough

v. Smith, 139 S.Ct. 2149 (2019) additionally explained that where there is no conviction, a § 1983

Plaintiff cannot bring federal claims that lie in malicious prosecution until the criminal proceedings

are terminated in the Plaintiff’s favor. Here, the criminal proceedings did not terminate in

Plaintiff’s favor until May 14, 2018. (Dkt. 99 ¶ 41).

       Defendants primarily rely upon Bridewell v. Eberle, 730 F.3d 672 (7th Cir. 2013). In

Bridewell, the Seventh Circuit affirmed the district court's dismissal on statute of limitations

grounds of the plaintiff's IIED claim, explaining that “a claim of intentional infliction of emotional



                                                  7
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 8 of 15 PageID #:1855




distress in the course of arrest and prosecution accrues on the date of the arrest.” Id. at 678. As

Plaintiff acknowledges, there is a split in authority among district courts in this Circuit and the

cases Defendants have cited have refused to apply the delayed accrual rule to the IIED claims. See

e.g. Batchelor v. City of Chicago, 18 C 8513, 2020 WL 509034, at *4 (N.D. Ill. Jan. 31, 2020), ;

Melango v. Podlasek, 13 C 4924, 2019 WL 1254913, at *15 (N.D. Ill. March 19, 2019); Friends-

Smiley v. City of Chicago, 16-CV-5646, 2016 WL 6092637, at *2 (N.D. Ill. Oct. 19, 2016).

       However, other courts confronting this issue have applied the delayed accrual rule to the

IIED claims, citing Heck. See e.g. Baker v. City of Chicago, 483 F.Supp.3d 543, 560 (N.D. Ill.

2020); Brown v. City of Chicago, No. 18 C 7064, 2019 WL 4694685, at *6-7 (N.D. Ill. Sept. 26,

2019); Serrano v. Guevara, 315 F. Supp. 3d 1026, 1042–43 (N.D. Ill. 2018); Hill v. City of

Chicago, Nos. 19 C 6080, 19 C 6081, 2020 WL 509031, at *5 (N.D. Ill. Jan. 31, 2020). Not to

mention, in Andersen v. City of Chicago, No. 16-cv-1963, 2019 WL 6327226, at *6 (N.D. Ill. Nov.

26, 2019), this Court declined to dismiss Plaintiff’s IIED claim for untimeliness under the Heck

doctrine. This Court’s previous reasoning is instructive. As Plaintiff points out, there are at least

10 other claims that are moving forward that were timely filed and based on the same events

surrounding Plaintiff’s arrest. There would be little sense in holding Plaintiff cannot bring § 1983

claims for malicious prosecution until the criminal proceedings are terminated in the Plaintiff’s

favor but then require him to file a claim for IIED within a year of his arrest. The Court denies

dismissal of Plaintiff’s IIED claim under the statute of limitations.




                                                  8
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 9 of 15 PageID #:1856




         III.   The City’s Motion to Dismiss Plaintiff’s Monell claim

                A. Timeliness of Plaintiff’s Monell Claim

         The City first moves to dismiss Plaintiff’s Monell claim arguing that it is untimely under

the two-year statute of limitations. The City further argues that the Monell claims, which were

added to the Amended Complaint, which was filed on December 10, 2020, do not relate back to

the original Complaint. Claims brought under § 1983 are governed by the statute of limitations

for personal-injury claims in the state where the plaintiff’s injury occurred; in Illinois the statute

of limitations for personal-injury actions is two years from when the cause of action accrued. Neita

v. City of Chicago, 830 F.3d 494, 498 (7th Cir. 2016); 735 ILL. COMP. STAT. 5/13-202. Monell

claims are also governed by this two-year statute of limitations. See Bowers v. Dart, 20-1516,

2021 WL 2450373, *3 (7th Cir. June 16, 2021). Plaintiff alleges that he was wrongfully arrested

by the Defendant Officers on October 21, 2017. (Dkt. 99 ¶22). Plaintiff initially filed suit on May

10, 2019 alleging claims of respondeat superior and indemnification against the City, but not

alleging any Monell claims. (Dkt. 1). Importantly, the parties do not dispute the timeliness of

these original claims.

         The City argues that because Plaintiff filed his Amended Complaint containing the Monell

claim on December 10, 2020, the Monell claim is untimely because he raised this claim against

the City more than three years after the arrest and more than two years after the underlying criminal

case was dismissed. Plaintiff argues, however, that his Amended Complaint relates back to his

original Complaint. The Federal Rules require new claims to arise “out of the same conduct,

transaction, or occurrence set out—or attempted to be set out—in the original pleading.” Fed. R.

Civ. P. 15(c)(1)(B); Westbrook v. Delaware County Sheriff, 790 Fed. App’x. 807, 810 (7th Cir.

2019).



                                                  9
 Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 10 of 15 PageID #:1857




        Plaintiff argues that since he had initially filed direct claims against the City, namely for

indemnification and respondeat superior, that arose out of his arrest and subsequent unlawful

pretrial detention, his Monell claim sufficiently satisfies Rule 15(c)(1)(B). A number of fellow

judges in the Northern District of Illinois have allowed Monell claims to proceed, especially where

the plaintiff had already brought claims against the city for either respondeat superior or

indemnification. See e.g. Armour v. Country Club Hills, 11 C 5029, 2014 WL 63850, at *5–6

(N.D. Ill. Jan. 8, 2014) (finding Rule 15(c) met where plaintiff brought claims against the city for

respondeat superior and indemnification in his original compliant and collecting cases that found

same); Hernandez v. City of Chicago, 16 C 8875, 2016 WL 6948386, at *1 (N.D. Ill. Nov. 28,

2016); Lewis v. City of Chicago, 235 F. Supp. 3d 1029, 1032 (N.D. Ill. 2016); Moore v. City of

Chicago, 02 C 5130, 2004 WL 1385827, at *1 (N.D. Ill. June 17, 2004); Estate of Keys, By &

Through Doxie v. City of Harvey, 92 C 2177, 1994 WL 687479, at *3 (N.D. Ill. Dec. 8, 1994).

        Treadwell originally brought claims against the City for indemnification and respondeat

superior arising out of the constitutional deprivations he allegedly suffered for his wrongful arrest

and pretrial detention. His Monell claims arise out of that same alleged constitutional harm that

he suffered and that he described in his original Complaint. Therefore, his Monell claims meet the

Rule 15(c)(1)(B) requirements for relation back. The Court accordingly declines to dismiss

Plaintiff’s Monell claims for untimeliness.

               B. Plaintiff’s Monell Claim and Pleading Requirements

       Finally, the City argues that Plaintiff has failed to state a Monell claim under Rule 12(b)(6).

The City argues that Plaintiff’s Amended Complaint has no well-pled allegations of a widespread

unconstitutional practice, that Plaintiff fails to allege “deliberate indifference” by municipal

policymakers, and the Amended Complaint fails to meet Monell’s rigorous causation



                                                 10
 Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 11 of 15 PageID #:1858




requirements. Interestingly, the City continually points to Plaintiff’s copious allegations and then

states in conclusory fashion that they are somehow insufficient to state a claim. In doing so, the

City’s briefing only highlights the numerous well-pleaded allegations Plaintiff’s Amended

Complaint contains.

       To state a claim under Monell v. Dep’t of Social Services, 436 U.S. 658, 694 –95 (1978),

the plaintiff must plead factual content that would allow the Court to draw a reasonable inference

that a plaintiff must show: “(1) a municipal action, which can be an express policy, a widespread

custom, or an act by an individual with policy-making authority; (2) culpability, meaning, at a

minimum, deliberate conduct; and (3) causation, which means the municipal action was the

‘moving force’ behind the constitutional injury.” Ruiz-Cortez v. City of Chicago, 931 F.3d 592,

598 (7th Cir. 2019); see also Bridges v. Dart, 950 F.3d 476, 479 (7th Cir. 2020) (“In order to hold

a government entity such as a municipality or county liable under section 1983, the plaintiff must

demonstrate that the government entity [ ] itself caused the constitutional violation at issue.”)

       The City’s first argument essentially focuses on this first element: arguing that Plaintiff

has insufficiently alleged a de facto unwritten policy of permitting its officers to fabricate probable

cause by allowing a culture without accountability. To satisfy this element, the plaintiff has to

establish that his constitutional violation was “caused by (1) an express municipal policy; (2) a

widespread, though unwritten, custom or practice; or (3) a decision by a municipal agent with

‘final policymaking authority.’” Milestone v. City of Monroe, 665 F.3d 774, 780 (7th Cir. 2011)

(quoting Darchak v. City of Chi. Bd. of Ed., 580 F.3d 622, 629 (7th Cir.2009)).

       Here, Plaintiff has pled twenty-six paragraphs establishing that this was a widespread,

though unwritten, custom or practice. Some of Plaintiff’s well-pleaded allegations include: that

the U.S. Department of Justice issued a report discussing how the Chicago Police Department



                                                  11
 Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 12 of 15 PageID #:1859




engages in an inadequate level of supervision of its officers, which has been long-known, but that

the City has not yet made the necessary changes, (Dkt. 99 ¶¶ 44–45); that municipal policymakers

and department supervisors condone and facilitate a code of silence, wherein officers refused to

report and otherwise lied about misconduct their colleagues committed, including the misconduct

at issue in this case, which many prominent public officials have openly acknowledged, (id. ¶¶ 51,

53– 61); that Chicago police officers engage in misconduct, which the City has settled or pay

judgments, often without conducting any disciplinary investigations, (id. ¶¶ 43, 47– 50); that CPD

officers routinely manufacture evidence against innocent people, including by coercion,

manipulation, pressuring, threatening, and offering inducements to suspects and witnesses to

obtain false statements, (id ¶ 66); that since 1986, there have been well over 100 cases in which

Chicago police officers fabricated evidence and/or suppressed exculpatory evidence in cases

leading to the wrongful conviction of innocence people, (id. ¶65); that due to the City’s policies

and practices, Chicago police officers, including the Individual Defendants, act with impunity

when they violate the constitutional and civil rights of citizens, (id. ¶ 63); and finally that the

Individual Defendants acted in line with the City’s policies and practices of condoning the

manufacturing of evidence against individuals when they fabricated reports, witness

identifications, and other evidence that was used to wrongfully prosecute Plaintiff, (id. ¶ 67).

       While the City attempts to isolate the individual allegations and argue that they are

insufficient on their own, the Amended Complaint, read as a whole, sufficiently alleges that there

was a widespread policy or custom that has been in existence for decades that allowed the

Individual Defendants here to act with impunity.

       Next, the City argues that the Plaintiff has failed to allege “deliberate indifference” by

municipal policymakers and that causation has not been met. As to the City’s causation arguments,



                                                 12
  Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 13 of 15 PageID #:1860




once again, the City parses allegations but fails to consider the Amended Complaint as a whole.

The City argues that the Amended Complaint is “devoid of any facts or information establishing

how the DOJ Report, PATF Report, various statements by public officials, or other lawsuits

proximately caused Plaintiff’s alleged constitutionally injur[y].” (Dkt. 120 at 11). The City cites

to two cases that held that a DOJ report and a code of silence, alleged by themselves, are

insufficient to allege a causal connection. (Id. citing Carmona v. City of Chicago, No. 15-CV-

00462, 2018 WL 1468995, at *4 (N.D. Ill. Mar. 26, 2018); Joshua Page v. City of Chicago, No.

19-CV-07431, 2021 WL 365610, at *3 (N.D. Ill. Feb. 3, 2021)). Perhaps if these were Plaintiff’s

only allegations, the Court would be inclined to follow its colleagues in dismissing the Monell

claim for failure to allege causation. But Plaintiff has connected the harm Elizondo and Salgado

caused to Plaintiff with specific allegations that they framed other citizens, that other CPD officers

framed over 100 people since 1986, and that the City routinely fails to investigate and discipline

officers despite knowing about these constitutional violations. Plaintiff’s allegations pertaining to

the DOJ Report and the Code of Silence do not go to the element of causation, but rather to indicate

that this was a widespread custom within the CPD. Given this, the Court denies dismissal based

on causation.

       Finally, the City moves to dismiss Plaintiff’s Monell claim because Plaintiff has failed to

allege deliberate indifference. To sustain a Monell claim, “a plaintiff must show that … the

municipality's policymakers were ‘deliberately indifferent as to the known or obvious

consequences’ of that practice.” Thomas v. Cook County Sheriff’s Dep’t., 604 F.3d 293, 303 (7th

Cir. 2010) (citing Gable v. City of Chi., 296 F.3d 531, 537 (7th Cir. 2002)). In other words, they

must have been aware of the risk created by the custom or practice and must have failed to take

appropriate steps to protect the plaintiff. Id.



                                                  13
 Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 14 of 15 PageID #:1861




       The City states that Plaintiff has failed to allege deliberate indifference, but the crux of

their argument is that they dispute that the City was deliberately indifferent on the facts. Plaintiff

has alleged in detail that the City failed to investigate complaints of misconduct and rarely

disciplines accused officers (including the Individual Defendants), which City leaders have

condoned. (Dkt. 99 ¶ 43, 45, 48, 62). Yet the City ignores the pleadings and instead argues about

underlying facts that are not presently before the Court, including the City’s “publicly known

robust reforms the City adopted before Plaintiff’s arrest.” (Dkt. 120 at 13).

       In considering a motion to dismiss, the Court looks at the well-pleaded allegations

contained in Plaintiff’s Complaint. Here, the City does not deny that Plaintiff’s allegations

plausibly assert a claim for deliberate indifference, instead arguing that because the City adopted

reforms, they could not factually be deliberately indifferent. Should the City’s reforms come in

during discovery, the City may properly put forth those facts in a motion for summary judgment.

At this stage, however, the Court denies dismissal of Plaintiff’s Monell claim for failure to allege

causation and deliberate indifference.




                                                 14
 Case: 1:19-cv-03179 Document #: 173 Filed: 07/23/21 Page 15 of 15 PageID #:1862




                                         CONCLUSION

       Plaintiff has sufficiently pled an § 1983 for Due Process Violations under the Fourteenth

Amendment and Plaintiff’s IIED claim is timely. Additionally, Plaintiff’s Monell claims are

timely because they relate back to his original Complaint. Finally, Plaintiff has adequately alleged

an injury under Monell. Therefore, the Individual Defendants’ Motion to Dismiss [Dkt. 112] and

the City’s Motion to Dismiss [Dkt. 120] are denied.




                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: July 23, 2021




                                                15
